Johnson, Judge:
These appeals for reappraisement consolidated at the trial, involve chinaware shipped by Taylor & Kent, which was appraised at the unit invoice values, plus 50 per centum, less 2}{ per centum plus tea chests and wood packing.
At the trial, counsel for the respective parties stipulated as follows:
Me. King: * * *
We offer to stipulate that the chinaware shipped by Taylor & Kent was freely offered to all purchasers for home consumption, in the country of exportation at the time of exportation, and in the principal market thereof, in the usual wholesale quantities, and in the ordinary course of trade, at the invoiced unit values plus 40 per cent, less 2)4 per cent, plus tea chests and wood crates as appraised.
We further offer to stipulate that at or about the time of exportation, there was no higher freely offered export price for such or similar merchandise as defined in Section 402 (d) of the Tariff Act of 1930.
Mr. O’Neill: The Government so agrees and stipulates.
On the agreed facts I find that foreign value, as that value is defined in section 402 (c) of the Tariff Act of 1930, as amended by the Customs Administrative Act of 1938, is the proper basis for the determination of the value of the merchandise involved herein, and that such value is the invoiced unit values, plus 40 per centum, less 2% per centum, plus tea chests and wood crates, as appraised.
Judgment will be rendered accordingly.